t c memo united_states tax_court michael b streiff and lauren d streiff petitioners v commissioner of internal revenue respondent docket no filed date felix s jacob for petitioners helen f rogers for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure the sole issue is whether certain amounts received by petitioners qualify for unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - exemption as a qualified_scholarship under sec_117 petitioners resided in owings mills maryland when the petition was filed the facts may be summarized as follows michael b streiff petitioner is a medical doctor during petitioner was engaged in a program at johns hopkins university school of medicine johns hopkins to train biomedical scientist postdoctoral fellows in hematology research during petitioner received a stipend in the amount of dollar_figure as a fellowship_grant from the national institutes of health nih the purpose of the grant was to provide financial support for postdoctoral fellows interested in pursuing academic experimental hematology the grant was not contingent upon any services for or obligations to nih or johns hopkins petitioner spent approximately hours a week in the laboratory at johns hopkins working on research petitioner was not a candidate_for_a_degree at johns hopkins during petitioner was also fulfilling the requirements to become board certified in hematology and medical oncology to qualify for the board exams petitioner was required to complete months of experience with inpatient treatment in hematology and oncology and months of experience with outpatient treatment during petitioner spent days per week in a clinic as part of his outpatient experience requirement the board certification process was separate from the hematology training program on their joint federal_income_tax return petitioners did not include in income the dollar_figure fellowship_grant received from nih respondent determined that the grant was includable in income discussion sec_61 defines gross_income to mean all income from whatever source derived the internal revenue statutes and or case law however have recognized in one form or another an exemption for financial aid to persons pursuing education goals see 102_tc_394 prior to the exemption from income of scholarship or fellowship payments focused basically on whether the recipient was required to perform services or to provide a benefit for another in a quid pro quo arrangement id pincite the pre-1986 sec_117 was amended by sec_123 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the change was designed to shift the focus of the tax exemption to the use of the funds the legislative_history highlights the congressional intent the committee believes that the exclusion for scholarships should be targeted specifically for the purpose of educational benefits and should not encompass other items which would otherwise constitute nondeductible personal expenses h rept pincite 1986_3_cb_1 - sec_117 exempts from gross_income any amount received as a gualified scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 a a qualified_scholarship means any amount received by an individual as a scholarship or fellowship_grant to the extent that such amount was used for qualified_tuition_and_related_expenses sec_117 b qualified_tuition_and_related_expenses are limited to tuition and fees required for the enrollment and fees books supplies and equipment required for courses of instruction sec_117 for purposes here we primarily are concerned with two requirements of section 117--viz whether petitioner qualifies as a candidate_for_a_degree and whether amounts received were used for qualified_tuition_and_related_expenses a candidate_for_a_degree the parties stipulated that petitioner was not a candidate_for_a_degree in ordinarily this would end the matter petitioner argues however that the requirements necessary for board certification in hematology and medical oncology should be viewed as the equivalent of a candidacy for a degree for purposes of sec_117 petitioner relies on an example given by the proposed_regulations example b is a scholarship student during academic year at technical school v located in state w b is enrolled in a program to train individuals to become data processors v is authorized by state w to provide this program and is accredited by an appropriate accreditation --- - agency b is a candidate_for_a_degree for purposes of this section thus b may exclude from gross_income any amount received as a gualified scholarship subject_to the rules set forth in paragraph d of this section sec_1 c proposed income_tax regs fed reg date petitioner contends that his situation is analogous to the example provided by the regulations petitioner argues that while he was not receiving a degree he was receiving training that would qualify him for board certification the equivalent of meeting vocational training requirements initially we note that these are proposed_regulations and are essentially without precedential value see 88_tc_894 and cases cited therein but even if we were to accept the validity of the position espoused in the proposed_regulations petitioner does not meet the requirements the grant was for financial support while petitioner was engaged in hematology research not for the board certification process as stipulated by the parties petitioner's board certification process was separate from the grant the grant neither requires nor contemplates that petitioner will be involved in the process of achieving board certification or any other type of training program in addition even if we were to accept petitioner's argument that the grant is somehow linked to the board certification process the board would have to meet the definitional requirements of an educational_organization as provided by - - sec_170 a sec_170 a defines an educational_organization as an organization that normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on board certification is awarded by the american board_of internal medicine board as far as we know the board does not maintain a curriculum does not maintain a regular faculty and does not have a student body the board is not an educational_organization as defined by sec_170 b a ii b qualified_tuition_and_related_expenses sec_117 b reguires that qualified amounts be given and used for tuition or tuition-related expenses in petitioner's case the funds were given for financial support not for tuition or related expenses indeed it appears that petitioner had no such expenses the amounts received by petitioner from the grant were not amounts received as a gualified scholarship under sec_117 c case law despite the fact that petitioner fails to meet the statutory requirements of sec_117 petitioner insists that the amounts he received are exempt under case law petitioners argue that petitioners also suggest that johns hopkins should be viewed as the entity which provides the grant petitioner however was clearly not a degree_candidate at johns hopkins - j- petitioner meets the criteria for exemption established by 60_tc_114 and 60_tc_447 the facts in both bieberdorf and bailey are analogous to those of the present case in bieberdorf the taxpayer was a medical doctor who received a grant from nih for research in gastroenterology in bailey the taxpayer was a medical doctor who received a grant from nih as part of a training program in cardiorenal research in both cases the amount of time spent in activities for the benefit of the hospital was deemed de_minimis compared to the amount of time spent in research and training related to the grants and we held that the taxpayers qualified for exemption under the pre-1986 sec_117 we may agree that petitioner meets the requirements of bieberdorf and bailey the problem is that these cases were decided under different statutory provisions by the amendments congress adopted a different statutory scheme requiring that the funds must be used by degree candidates for qualified_tuition_and_related_expenses our holdings in bieberdorf and bailey are not germane to the provisions of sec_117 that apply here consequently bieberdorf and bailey are not reliable precedent as a final matter petitioner urges us to look beyond the text of the statute and as a public policy matter allow the grant to be exempt it is for congress to resolve tension - - between tax policies and we apply the law that congress writes the language of the statute is plain and unambiguous the only function of the court therefore is to apply the statute according to its language 489_us_235 decision will be entered for respondent
